Title: From George Washington to Augustine Washington, 2 August 1755
From: Washington, George
To: Washington, Augustine



[Mount Vernon, 2 August 1755]
To Colo. Auge Washington,prest at WilliamsburghDear Brothr

The pleasure of your Company at Mount-Vernon always did, & always will, afford me infinite satisfaction but at this time I am too truely sensible how needful the Country is of the assistance of all its Members, to desire have a wish to hear that any are absent from the assembly. I most sincerely wish that harmony & Unanimity may prevail amongst you in all your Councils, and that a happy issue may attend your prudent resolves deliberations at this importt crisis.
I am not able, were I ever so willing, to meet you in Town; for I assure you it is with some difficulty and much fatiegue that I visit my Plantation’s in the Neck, so much has a sickness of five weeks continuance reduced me: but tho. it is not in my power to meet you there, I can nevertheless assure you, and other’s (whom it may concern, to borrow a phrase from Govr Innes) that I am so little dispirited at what has happen’d, that I am always ready, and always willing to do render my Country any Services that I am capable off; but never upon the Terms I have done, having suffer’d much in my private fortune beside impairing one of the best of Constitution’s.
I was employ’d to go a journey in the Winter (when I believe few or none woud have undertaken it) and what did I get by it? my expences borne! I then was appointed with trifling Pay to conduct an handfull of Men to the Ohio. What did I get by this? Why, after putting myself to a considerable expence in equipping and providing Necessarys for the Campaigne—I went out, was soundly beaten, lost them all—came in, and had my Commission taken from me or in other words my Comd reduced, under pretence of an Order from home. I then went out a Volunteer with Genl Braddock and lost all my Horses and many other things but this being a voluntary act I ought not to mentioned—nor should I have done it I should not have mention’d it, was it not to shew that I have been upon the loosing order ever since I enterd the Service, which is now near two Year’s; so that I think I can’t be blam’d, shou’d I, if I leave my Family again, endr to do it upon such term’s as to prevent my sufferg (to gain by it, is the least of my expectation).

I doubt not but you have heard the particulars of our shameful defeat, which really was so scandalous that I hate to have it mentioned it. You desire to know what Artillery was taken in the late Engt—it is easily told, we lost all that we carrd out, save 2 Six poundrs & a few Cohorns that was left with Colo. Dunbar; & the Cohorns have since been destroy’d to expidate his ⟨erasure⟩ flight. You also ask whether I think the Forces can March out again this Fall, I must answer I think it impossible ; at least for them to do the French any damage (unless it be by starvg them) for want of a proper Train of Artillery; yet they may be very serviceable in erectg small Fortresses at convenient places to deposit provisions in by means of which the Country will be eas’d of an immense expence in the Carriage, and it will also be a mean’s of securing a Retreat if we shd be put to the Rout again; the success of this tho’, will depd grtly upon what Govr Shirley does at Niagara, for if he succeeds, their Comn with Canada is will be entirely stopd cut off—It is impossible for me to guess at the number of recruits that may be wantg as that must depend altogethr upon the strength of the French on the Ohio, wch to my gt astonishmt we were ever always stranger’s to. I thank you very heartily for your kind offer of a Chr chair & for yr goodness in sending my things; and after beggg yr excuse for the imperfectns of the above, which in part was owing to havg much Compy that hurrys me I shall conclude Dr Sir Yr most Affe Brothr

G. W——n
Mount Vernon Augt 2d 1755

